NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA MAGDALENA VALENZUELA                      No.    18-72555
CAMPOS; ASTRID ANAHY
VALENZUELA CAMPOS,                              Agency Nos.       A206-848-630
                                                                  A206-848-631
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 16, 2020**
                             San Francisco, California

Before: WARDLAW and COLLINS, Circuit Judges, and EATON,*** International
Trade Judge.

      Maria Valenzuela Campos (Valenzuela) and her minor daughter, natives and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard K. Eaton, Judge of the United States Court of
International Trade, sitting by designation.
citizens of Honduras, petition for review of the Board of Immigration Appeals’s

(BIA) (1) denial of their claim that the Immigration Judge (IJ) faulted Valenzuela

for not submitting evidence that corroborated her testimony, without providing her

notice and opportunity to gather such evidence and (2) affirmance of the IJ’s denial

of their applications for asylum and withholding of removal. They also now

contend that the Immigration Court lacked jurisdiction over their removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.

      1.     The Immigration Court properly exercised jurisdiction over

Valenzuela’s removal proceedings. “A notice to appear need not include time and

date information” for jurisdiction to vest in the Immigration Court. Karingithi v.

Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019). Pereira v. Sessions, 138 S. Ct.

2105 (2018), is not controlling because “the Immigration Court’s jurisdiction does

not hinge on [8 U.S.C.] § 1229(a).” Karingithi, 913 F.3d at 1159.

      2.     The BIA properly rejected Valenzuela’s corroborative evidence claim.

As Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011), and its progeny explain, the Real

ID Act provides that an “IJ may require corroborative evidence” from a credible

asylum applicant whose testimony does not alone sustain her burden of proof. Id.

at 1093 (emphasis added). If the IJ so requires, he “must give the applicant notice

of the corroboration that is required and an opportunity either to produce the

requisite corroborative evidence or to explain why that evidence is not reasonably


                                          2
available.” Id. Here, however, the IJ neither requested corroborative evidence nor

faulted Valenzuela for not submitting such evidence. Therefore, Ren’s notice-and-

opportunity requirement was inapplicable. See Yali Wang v. Sessions, 861 F.3d

1003, 1009 (9th Cir. 2017).

      3.     Substantial evidence supports the BIA’s denial of Valenzuela’s

applications for asylum and withholding of removal. Valenzuela bore the burden

of proving that her status as a single mother was a “central reason” (for asylum

purposes) or at least “a reason” (for withholding of removal purposes) for her past

or future persecution by Honduran gangs. Barajas-Romero v. Lynch, 846 F.3d

351, 358–59 (9th Cir. 2017). This showing required more than a “desire to be free

from harassment by criminals motivated by theft or random violence by gang

members.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).1

      Valenzuela testified that gangs would target her upon her return to Honduras

“just for gang recruitment and gang violence.” Meanwhile, she attributed the

robberies and threats she suffered in the past to her being “a weak woman” and the

lack of “security” or effective policing in Honduras. Given this record, substantial


      1
        Valenzuela’s petition does not challenge the BIA’s conclusions regarding
her eligibility for asylum or withholding of removal on the basis of her nationality
or the proposed particular social groups of “Americanized individuals” or
“individuals who might be subject to gang recruitment.” Meanwhile, the petition’s
vague references to her eligibility for relief under the Convention Against Torture
are misplaced, as she abandoned that claim before the IJ. We therefore do not
consider Petitioners’ eligibility for relief on any of these grounds.

                                         3
evidence supports the IJ’s finding that there was “no evidence linking [her] status

as a single mother to her victimization.” Cf. Regalado-Escobar v. Holder, 717

F.3d 724, 730 (9th Cir. 2013) (“Regalado presented little evidence that his

attackers were motivated by anything other than his refusal to join them, increase

their ranks, and participate in their violent activities. . . . Regalado offered no

evidence to show that his attackers were even aware of his [protected ground].”).2

      PETITION DENIED.




      2
        The IJ’s decision predated Barajas-Romero, and he thus wrongly applied
the “central reason” standard to Valenzuela’s withholding of removal claim. But
because the IJ found “no evidence linking [Valenzuela’s] status as a single mother
to her victimization,” “neither the result nor the [IJ’s] basic reasoning would
change” as to Valenzuela’s application for withholding of removal, Singh v. Barr,
935 F.3d 822, 827 (9th Cir. 2019) (per curiam). Thus, remanding this matter is
unnecessary. See id.

                                           4